DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/21.
Claim Objections
Claims 1-13 are objected to because of the following informalities listed below.  Appropriate correction is required.
In claim 1, line 3, after “including”, --a—should be inserted.
In claim 6, “includes two or three windows” is not clear as claim 1 also has a window.  It is unclear if this means there are a total of two or three windows or if the two or three windows are in addition to the one window in claim 1.
In claim 13, “the helix” lacks antecedent basis.
Allowable Subject Matter
Claims 1-13 are allowable upon correction of the claim objections.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the independent claim could either not be found or was not suggested in the prior art.  The subject matter not found was the shaft with window having an electrical connector extending through the window with an electrical connector body having a lumen with the shaft in the lumen and the body being independently rotatable with respect to the main body, in combination with the other elements in the claim(s).
The closest prior art of Hoecke et al disclose in figures 3 and 4 the use of a portion 134 being rotatable with respect to portion 132, but does not disclose the portion being fitted around a main body shaft with clamping section.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Correction of claim objections and cancelation of non-elected claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12/3/21